MEMORANDUM*
The district court did not abuse its discretion in denying Appellant Scott Akers’ (Akers) request for an evidentiary hearing. An evidentiary hearing was unwarranted because Akers’ motion to suppress failed to “allege facts with sufficient definiteness, clarity, and specificity to enable the trial court to conclude that contested issues of fact exist.” United States v. Howell, 231 *650F.3d 615, 620 (9th Cir.2000) (citations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.